DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 2, and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Kim et al. (US PGPub 2013/0248867), either alone or in combination, fails to teach or fairly suggest the feature:
“wherein the second encapsulation layer includes a first portion and a second portion that are separated from each other resulting in the second encapsulation layer not being continuous and having the first portion and the second portions spaced apart from each other, wherein at least two dams are disposed to disconnect the first portion from the second portion, and a third portion of the second encapsulation layer in the well structure has a lower height than the first portion” as recited in claim 1.
“wherein the bank layer at least partially defines at least one well structure that is located between two light-emitting elements of the plurality of light emitting elements, and wherein the second encapsulation layer includes a first portion and a second portion that are separated from each other resulting in the second encapsulation layer not being continuous and having the first portion and the second portion spaced apart from each other; wherein portions of the first and the third encapsulation layers on the well structure are adjoined to each other” as recited in claim 4.
And
“wherein the second encapsulation layer includes a first portion and a second portion that are separated from each other resulting in the second encapsulation layer not being continuous and having the first portion and the second portion spaced apart from each other, wherein the well structure includes at least two dams spaced apart from each other, and a first dam and a second dam of the at least two dams are located adjacent to the first portion and the second portion, respectively, such that a part of the well structure is located between the first dam and the second dam in a cross-sectional view” as recited in claim 8.
As explicitly or implicitly required by the claims, none of the prior art of record teaches or suggests a well structure which separates the organic encapsulation layer into separate segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822